DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, 5 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Romans US 5,992,338.
With respect to claim 1, Romans US 5,992,338 discloses a particle delivery system (best shown in Figures 3 and 4) of an agricultural row unit (Figures 1-3), comprising:
a particle belt housing 16 having a particle engagement aperture (unnumbered) configured to receive a particle (“seed” as disclosed in line 2 of the abstract) from a particle metering and singulation unit 22 and a particle exit aperture (unnumbered) configured to expel the particle (“seed” as disclosed in line 2 of the abstract) toward a trench in soil; and

As to claim 2, a wheel 12 is engaged with the particle belt 14, and a motor (see the disclosure in column 2, line 63 and in column 3, line 11) coupled to the wheel 12, wherein the motor (see the disclosure in column 2, line 63 and in column 3, line 11) is configured to drive rotation of the wheel 12, and the wheel 12 is configured to drive rotation of the particle belt 14.
Regarding claim 4, the wheel 12 is configured to drive rotation of the particle belt 14, such that a difference between a linear speed of the particle belt 14 at the particle exit section (unnumbered) and a ground speed of the agricultural row unit (Figures 1-3) is necessarily less than a threshold value.
As to claim 5, the particle belt 14 is configured to accelerate the particle (“seed” as disclosed in line 2 of the abstract), such that a particle exit speed of the particle (“seed” as disclosed in line 2 of the abstract) at the particle exit section (unnumbered) necessarily reaches a target particle exit speed.
.

Claims 1, 5 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hanson US 4,023,509.
With respect to claim 1, Hanson US 4,023,509 discloses a particle delivery system of an agricultural row unit (best shown in Figures 1, 2, 4, 9 and 12), comprising:
a particle belt housing 26 having a particle engagement aperture (unnumbered) configured to receive a particle (“seed” as disclosed in line 2 of the abstract) from a particle metering and singulation unit 23 and a particle exit aperture (vicinity of 43) configured to expel the particle (“seed” as disclosed in line 2 of the abstract) toward a trench in soil; and
a particle belt 40,46 disposed within the particle belt housing 26, wherein the particle belt 40,46 has a particle engagement section (unnumbered) configured to receive the particle (“seed” as disclosed in line 2 of the abstract) from the particle metering and singulation unit 23 via the particle engagement aperture (unnumbered) and a particle exit section (unnumbered) configured to expel the particle (“seed” as disclosed in line 2 of the abstract) to the trench in the soil via the particle exit aperture (vicinity of 43), the particle exit section (unnumbered) is positioned adjacent to the particle exit aperture (vicinity of 43), the particle belt 40,46 extends generally parallel to the trench at the particle exit section (unnumbered), the particle engagement section (unnumbered) is positioned adjacent to the particle engagement aperture (unnumbered), and the particle belt 40,46 at the particle engagement section (unnumbered) extends at an angle between 
As to claim 5, the particle belt 40,46 is configured to accelerate the particle (“seed” as disclosed in line 2 of the abstract), such that a particle exit speed of the particle (“seed” as disclosed in line 2 of the abstract) at the particle exit section (unnumbered) necessarily reaches a target particle exit speed.
With respect to claim 9, the particle belt 40,46 comprises a base (unnumbered) and a plurality of flights (unnumbered) coupled to the base (unnumbered), wherein each pair of opposing flights (unnumbered) of the plurality of the flights (unnumbered) is configured to receive the particle (“seed” as disclosed in line 2 of the abstract).

Claims 10-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Smith et al. US 2018/0192577 A1.
With respect to claim 10, Smith et al. US 2018/0192577 A1 disclose a particle delivery system of an agricultural row unit 16, comprising:
a first particle belt 56 (Figure 8C) configured to receive a particle (“seed” as disclosed in line 7 of the abstract) from a particle metering and singulation unit 76;
a particle belt housing (unnumbered; Figure 8C) having a particle engagement aperture (unnumbered) configured to receive the particle (“seed” as disclosed in line 7 of the abstract) from the first particle belt 56 (Figure 8C) and a particle exit aperture (unnumbered) configured to expel the particle (“seed” as disclosed in line 7 of the abstract) toward a trench in soil; and
a second particle belt 70 (Figure 8C) disposed within the particle belt housing (unnumbered; Figure 8C), wherein the second particle belt 70 (Figure 8C) has a particle 
As to claim 11, the first particle belt 56 (Figure 8C) is configured to necessarily accelerate the particle (“seed” as disclosed in line 7 of the abstract) to a particle transfer speed at the particle engagement section (unnumbered) of the second particle belt 70 (Figure 8C), such that a difference between the particle transfer speed and a target particle transfer speed is necessarily less than a first threshold value of the target particle transfer speed.
Regarding claim 12, Smith et al. US 2018/0192577 A1 disclose an air flow device (see the disclosure in paragraph [0084], lines 13-16), wherein the air flow device (see the disclosure in paragraph [0084], lines 13-16) is configured to provide an air flow through the particle engagement aperture (unnumbered) of the particle belt housing (unnumbered; Figure 8C) to accelerate the particle (“seed” as disclosed in line 7 of the abstract) toward the particle engagement section (unnumbered) of the second particle belt 70 (Figure 8C), such that the difference between the particle transfer speed at the particle engagement section (unnumbered) of the second particle belt 70 (Figure 8C) and the target particle transfer speed is necessarily less 
With respect to claim 13, the second particle belt 70 (Figure 8C) is configured to accelerate the particle (“seed” as disclosed in line 7 of the abstract) to a particle exit speed at the particle exit section (unnumbered) of the second particle belt 70 (Figure 8C), such that a difference between the particle exit speed and a target particle exit speed is necessarily less than a first threshold value of the target particle exit speed.
As to claim 14, Smith et al. US 2018/0192577 A1 disclose an air flow device (see the disclosure in paragraph [0084], lines 13-16), wherein the air flow device (see the disclosure in paragraph [0084], lines 13-16) is necessarily configured to provide an air flow through the particle exit aperture (unnumbered) of the particle belt housing (unnumbered; Figure 8C) away from the particle exit section (unnumbered) of the second particle belt 70 (Figure 8C) to necessarily accelerate the particle (“seed” as disclosed in line 7 of the abstract) toward the trench in the soil, such that the difference between the particle exit speed at the particle exit section (unnumbered) of the second particle belt 70 (Figure 8C) and the target particle exit speed is necessarily less than a second threshold value of the target particle exit speed, and the second threshold value of the target particle exit speed is necessarily less than the first threshold value of the target particle exit speed.
Regarding claim 15, each of the first particle belt 56 (Figure 8C) and the second particle belt 70 (Figure 8C) comprises a base (unnumbered) and a plurality of flights 62 coupled to the base (unnumbered), and each pair of opposing flights 62 of the plurality of the flights 62 is configured to receive the particle (“seed” as disclosed in line 7 of the abstract). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Hanson US 4,023,509 in view of Romans US 5,992,338.
As to claim 2, a wheel 39 of Hanson US 4,023,509 is engaged with the particle belt 40,46, and the wheel 39 is configured to drive rotation of the particle belt 40,46.
With respect to claim 3, the wheel 39 of Hanson US 4,023,509 is configured to drive rotation of the particle belt 40,46, such that the particle belt 40,46 at the particle exit section 
Regarding claim 4, the wheel 39 of Hanson US 4,023,509 is configured to drive rotation of the particle belt 40,46, such that a difference between a linear speed of the particle belt 40,46 at the particle exit section (unnumbered) and a ground speed of the agricultural row unit (best shown in Figures 1, 2, 4, 9 and 12) is necessarily less than a threshold value.
Claim 2 distinguishes over Hanson US 4,023,509 in requiring a motor to be coupled to the wheel to drive rotation of the wheel.
Romans US 5,992,338 disclose a motor (see the disclosure in column 2, line 63 and in column 3, line 11) coupled to a wheel 12 configured to drive rotation of the wheel 12.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have utilized the motor of Romans US 5,992,338 in the system of Hanson US 4,023,509 for greater operator control of the system and for greater particle delivery accuracy.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Romans US 5,992,338 alone.
Romans US 5,992,338 discloses the system as set forth supra, wherein the particle belt 14 at the particle engagement section (unnumbered) extends at an angle between zero degrees and ninety degrees relative to the particle belt 14 at the particle exit section (unnumbered).
Claim 8 distinguishes over Romans US 5,992,338 in requiring the angle to be between thirty degrees and sixty degrees.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have utilized the specific angle range set forth supra in the system of Romans US 5,992,338 for the reasoning set forth supra. 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Hanson US 4,023,509 alone.
Hanson US 4,023,509 discloses the system as set forth supra, wherein the particle belt 14 at the particle engagement section (unnumbered) extends at an angle between zero degrees and ninety degrees relative to the particle belt 14 at the particle exit section (unnumbered).
Claim 8 distinguishes over Hanson US 4,023,509 in requiring the angle to be between thirty degrees and sixty degrees.
However, the specific selection of between thirty degrees and sixty degrees for the angle merely represents an obvious engineering design choice for optimum particle delivery.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have utilized the specific angle range set forth supra in the system of Hanson US 4,023,509 for the reasoning set forth supra. 

Allowable Subject Matter
Claims 16-20 are allowed.
s 6 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Reasoning for no Double Patenting Rejection Being Made
	No double patenting rejection is being made between the claims of the instant application 16/726,470 and related applications 16/726,346; 16/726,404; 16/726,388; 16/726,435; 16/726,501; 16/726,528; 16/726558; 16/726,598; 16/726,619; 16/726,648; 16/726,670; 16/985,858 and 16/985,943 since significant differences are present between the claims of the instant application 16/726,470 and related applications 16/726,346; 16/726,404; 16/726,388; 16/726,435; 16/726,501; 16/726,528; 16/726558; 16/726,598; 16/726,619; 16/726,648; 16/726,670; 16/985,858 and 16/985,943.

Conclusion
WO 2018/013859 A1; Becker US 3,913,503 and Smith US 3,343,507 all disclose particle delivery systems but have not been applied as art to avoid undue multiplicity of art rejections.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J NOVOSAD whose telephone number is (571)272-6993. The examiner can normally be reached Monday-Thursday 8am-6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Will can be reached at 571-272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Christopher J. Novosad/Primary Examiner, Art Unit 3671                                                                                                                                                                                                        



February 2, 2022